 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 STATE FARM LIFE INSURANCE                            Case No.: 3:19-cv-00658-LRH -WGC
   COMPANY,
 4                                                                      Order
        Plaintiff
 5                                                                 Re: ECF No. 11
   v.
 6
   THE ESTATE OF CATHERINE G.
 7 NEIGHBORS, et. al.,

 8          Defendants

 9

10         The substitution of counsel indicating that Kent R. Robison and Therese M. Shanks of

11 Robison, Sharp, Sullivan & Brust will be substituted in as counsel of record for Casha Kaufer

12 and Michael Robert Douglas (ECF No. 11) is APPROVED under Local Rule IA 11-6(c).

13 IT IS SO ORDERED.

14 Dated: December 20, 2019

15                                                         _________________________________
                                                           William G. Cobb
16                                                         United States Magistrate Judge

17

18

19

20

21

22

23
